Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 25, 2020.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-20-00144-CV



                         IN RE VICKI NELSEN, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                         County Civil Court at Law No. 4
                             Harris County, Texas
                         Trial Court Cause No. 1061520

                         MEMORANDUM OPINION

      On February 14, 2020, relator Vicki Nelsen filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable Lesley
Briones, presiding judge of the County Civil Court at Law No. 4 of Harris County,
to vacate her October 14, 2019 order granting Plaintiffs’ motion for new trial.
      Because relator has failed to show she is entitled to mandamus relief, we deny
relator’s petition for writ of mandamus.


                                       PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Poissant.




                                           2